State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 3, 2016                     106296
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

WAYNE C. COOK,
                    Appellant.
________________________________


Calendar Date:   January 19, 2016

Before:   Egan Jr., J.P., Lynch, Devine and Clark, JJ.

                             __________


     Michelle E. Stone, Vestal, for appellant.

      Stephen K. Cornwell Jr., District Attorney, Binghamton
(Joshua Seth Shapiro of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Broome County
(Cawley, J.), rendered August 23, 2013, convicting defendant upon
his plea of guilty of the crime of attempted criminal possession
of a weapon in the third degree.

      In satisfaction of a two-count indictment, defendant
pleaded guilty to the reduced charge of attempted criminal
possession of a weapon in the third degree. Pursuant to the
terms of the plea agreement, defendant paid restitution, and
County Court thereafter imposed the promised sentence of time
served with a three-year conditional discharge. Defendant now
appeals.

      Appellate counsel seeks to be relieved of her assignment of
representing defendant upon the ground that there are no
nonfrivolous issues to be raised on appeal. We disagree. Our
                              -2-                  106296

review of the record reveals at least one issue of arguable merit
regarding the validity of defendant's plea (see generally People
v Daniels, 76 AD3d 1121, 1121 [2010]). Therefore, without
expressing any opinion as to the ultimate merit of that issue, we
grant counsel's application for leave to withdraw and assign new
counsel to address this issue and any others that the record may
disclose (see People v Stokes, 95 NY2d 633 [2001]; People v
Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]).

     Egan Jr., J.P., Lynch, Devine and Clark, JJ., concur.



      ORDERED that the decision is withheld, application to be
relieved of assignment granted and new counsel to be assigned.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court